UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2016 OR [ ]TRANSITION REPORT PURSUANT TO 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:001-31540 FLEXIBLE SOLUTIONS INTERNATIONAL INC. (Exact Name of Issuer as Specified in Its Charter) Nevada 91-1922863 (State or other jurisdiction of incorporation (I.R.S. Employer Identification No.) or organization) #206 - 920 Hillside Ave. Victoria, British Columbia, Canada V8T 1Z8 (Address of Issuer's Principal Executive Offices) (Zip Code) Issuer’s telephone number:(250) 477-9969 N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes[X]No[] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer []Accelerated filer [] Non-accelerated filer []Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Exchange Act Rule 12b-2 of the Exchange Act). Yes NoX Class of Stock No. Shares Outstanding Date Common May 12, 2016 FORM 10-Q Index PART I. FINANCIAL INFORMATION 5 Item 1. Financial Statements. 5 (a) Unaudited Interim Condensed Consolidated Balance Sheets at March 31, 2016 and December 31, 2015. 6 (b) Unaudited Interim Condensed Consolidated Statements of Operations and Comprehensive Loss for the Three Months Ended March 31, 2016 and 2015. 7 (c) Unaudited Interim Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2016 and 2015. 8 (d) Notes to Unaudited Interim Condensed Consolidated Financial Statements for the Three Months Ended March 31, 2016. 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 21 Item 4 Controls and Procedures. 24 PART II. OTHER INFORMATION 25 Item 6. Exhibits. 25 SIGNATURES 26 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This document contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.All statements other than statements of historical fact are “forward-looking statements” for the purposes of the federal and state securities laws, including, but not limited to: any projections of earnings, revenue or other financial items; any statements of the plans, strategies and objectives of management for future operations; any statements concerning proposed new services or developments; any statements regarding future economic conditions or performance; any statements of belief; and any statements of assumptions underlying any of the foregoing. Forward-looking statements may include the words “may,” “could,” “will,” “estimate,” “intend,” “continue,” “believe,” “expect” or “anticipate” or other similar words.These forward-looking statements present our estimates and assumptions only as of the date of this report.Except for our ongoing obligation to disclose material information as required by the federal securities laws, we do not intend, and undertake no obligation, to update any forward-looking statement. Although we believe that the expectations reflected in any of our forward-looking statements are reasonable, actual results could differ materially from those projected or assumed in any of our forward-looking statements.Our future financial condition and results of operations, as well as any forward-looking statements, are subject to change and inherent risks and uncertainties.The factors impacting these risks and uncertainties include but are not limited to: · Increased competitive pressures from existing competitors and new entrants; · Increases in interest rates or our cost of borrowing or a default under any material debt agreement; · Deterioration in general or regional economic conditions; · Adverse state or federal legislation or regulation that increases the costs of compliance, or adverse findings by a regulator with respect to existing operations; · Loss of customers or sales weakness; · Inability to achieve future sales levels or other operating results; · The unavailability of funds for capital expenditures; and · Operational inefficiencies in distribution or other systems. For a detailed description of these and other factors that could cause actual results to differ materially from those expressed in any forward-looking statement, please see “Risk Factors” in our Annual Report on Form 10-K for the year ended December 31, 2015. 4 PART IFINANCIAL INFORMATION Item 1.Financial Statements. FLEXIBLE SOLUTIONS INTERNATIONAL INC.CONDENSED INTERIM CONSOLIDATED BALANCE SHEETS (U.S. Dollars - Unaudited) March 31, 2016 (Unaudited) December 31, Assets Current Cash and cash equivalents $ $ Accounts receivable (see Note 3) Inventory (see Note 4) Prepaid expenses Total current assets Property, plant and equipment (see Note 5) Patents (see Note 6) Long term deposits (see Note 7) Deferred tax asset Total Assets $ $ Liabilities Current Accounts payable and accrued liabilities $ $ Deferred revenue Taxes payable Line of credit (see Note 8) Current portion of long term debt (see Note 9) Total current liabilities Long term debt (see Note 9) Total Liabilities Stockholders’ Equity Capital stock Authorized 50,000,000 Common shares with a par value of $0.001 each 1,000,000 Preferred shares with a par value of $0.01 each Issued and outstanding 11,427,991 (December 31, 2015: 13,177,991) common shares Capital in excess of par value Accumulated other comprehensive loss (1,282,921 ) (1,205,798 ) Deficit (2,354,660 ) (3,096,454 ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ Commitments (Note 13) See Notes to Unaudited Interim Condensed Consolidated Financial Statements 5 FLEXIBLE SOLUTIONS INTERNATIONAL INC. CONDENSED INTERIM CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (U.S. Dollars Unaudited) Three Months Ended March 31, Sales $ $ Cost of sales Gross profit Operating expenses Wages Administrative salaries and benefits Advertising and promotion Investor relations and transfer agent fee Office and miscellaneous Insurance Interest expense Rent Consulting Professional fees Travel Telecommunications Shipping Research Commissions Currency exchange (11,256 ) Utilities Total operating expenses Income before other items and income tax Interest income - Gain (loss) on sale on equipment - (26,867 ) Income before income tax Provision for income taxes Net income Other comprehensive income (loss) ) (504,769 ) Comprehensive income (loss) (504 ) Net income per share (basic and diluted) $ $ Weighted average number ofcommon shares (basic) Weighted average number ofcommon shares (diluted) See Notes to Unaudited Interim Condensed Consolidated Financial Statements 6 FLEXIBLE SOLUTIONS INTERNATIONAL INC. CONDENSED INTERIM CONSOLIDATED STATEMENTS OF CASH FLOWS For the Three Months Ended March 31, 2016 and 2015 (U.S. Dollars Unaudited) Three Months Ended March 31, Operating activities Net income $ $ Stock compensation expense Depreciation and amortization Changes in non-cash working capital items: (Increase) in accounts receivable (1,695,504 ) (807,204 ) Decrease (Increase) in inventory (8,833 ) Decrease in prepaid expenses Increase in accounts payable Increase in taxes payable Cash provided by operating activities Investing activities Long term deposits - Sale of equipment - Acquisition of property and equipment (90,701 ) - Cash (used in) provided by investing activities (91,051 ) Financing activities Short term line of credit Loan Repayment (50,298 ) (50,298 ) Repurchase of common stock (1,575,000 ) - Cash (used) by financing activities (1,375,298 ) (25,298 ) Effect of exchange rate changes on cash (5,459 ) (Outflow) Inflow of cash (1,250,101 ) Cash and cash equivalents, beginning Cash and cash equivalents, ending $ $ Supplemental disclosure of cash flow information: Income taxes paid $ $ Interest paid $ $ See Notes to Unaudited Interim Condensed Consolidated Financial Statements 7 FLEXIBLE SOLUTIONS INTERNATIONAL INC. NOTES TO UNAUDITED INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS For the Three Months Ended March 31, 2016 (U.S. Dollars) 1.Basis of Presentation. These unaudited interim condensed consolidated financial statements include the accounts of Flexible Solutions International Inc. (the “Company”), and its wholly-owned subsidiaries Flexible Fermentation Ltd. (“Flexible Ltd.”), NanoChem Solutions Inc. (“NanoChem”), Flexible Solutions Ltd., Flexible Biomass LP, and FS Biomass Inc.All inter-company balances and transactions have been eliminated.The company was incorporated May 12, 1998 in the State of Nevada and had no operations until June 30, 1998. Flexible Solutions International Inc. and its subsidiaries develop, manufacture and market specialty chemicals which slow the evaporation of water.One product, HEATSAVR®, is marketed for use in swimming pools and spas where its use, by slowing the evaporation of water, allows the water to retain a higher temperature for a longer period of time and thereby reduces the energy required to maintain the desired temperature of the water in the pool.Another product, WATERSAVR®, is marketed for water conservation in irrigation canals, aquaculture, and reservoirs where its use slows water loss due to evaporation.In addition to the water conservation products, the Company also manufactures and markets water-soluble chemicals utilizing thermal polyaspartate biopolymers (hereinafter referred to as “TPAs”), which are beta-proteins manufactured from the common biological amino acid, L-aspartic.TPAs can be formulated to prevent corrosion and scaling in water piping within the petroleum, chemical, utility and mining industries.TPAs are also used as proteins to enhance fertilizers in improving crop yields and can be used as additives for household laundry detergents, consumer care products and pesticides. These unaudited interim condensed consolidated financial statements of the Company have been prepared in accordance with accounting principles generally accepted in the United States for interim financial statements.These unaudited interim financial statements are condensed and do not include all disclosures required for annual financial statements.The organization and business of the Company, accounting policies followed by the Company and other information are contained in the notes to the Company’s audited consolidated financial statements filed as part of the Company’s December 31, 2015 Annual Report on Form 10-K.This quarterly report should be read in conjunction with such annual report. In the opinion of the Company’s management, these unaudited interim condensed consolidated financial statements reflect all adjustments, all of which are of normal recurring nature, necessary to present fairly the Company’s consolidated financial position at March 31, 2016, the consolidated results of operations for the three months ended March 31, 2016 and 2015, and the consolidated statements of cash flows for the three months ended March 31, 2016 and 2015.The results of operations for the three months ended March 31, 2016 are not necessarily indicative of the results to be expected for the entire fiscal year. 2.Significant Accounting Policies. These consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States applicable to a going concern and reflect the policies outlined below. (a)Cash and Cash Equivalents. The Company considers all highly liquid investments purchased with an original or remaining maturity of less than three months at the date of purchase to be cash equivalents.Cash and cash equivalents are maintained with several financial institutions. 8 (b)Inventories and Cost of Sales The Company has four major classes of inventory:finished goods, work in progress, raw materials and supplies.In all classes, inventory is valued at the lower of cost or market.Cost is determined on a first-in, first-out basis.Cost of sales includes all expenditures incurred in bringing the goods to the point of sale.Inventory costs and costs of sales include direct costs of the raw material, inbound freight charges, warehousing costs, handling costs (receiving and purchasing) and utilities and overhead expenses related to the Company’s manufacturing and processing facilities. (c)Allowance for Doubtful Accounts The Company provides an allowance for doubtful accounts when management estimates collectability to be uncertain.Accounts receivable are continually reviewed to determine which, if any, accounts are doubtful of collection.In making the determination of the appropriate allowance amount, the Company considers current economic and industry conditions, relationships with each significant customer, overall customer credit-worthiness and historical experience. (d)Property, Equipment and Leaseholds. The following assets are recorded at cost and depreciated using the methods and annual rates shown below: Computer hardware 30% Declining balance Furniture and fixtures 20% Declining balance Manufacturing equipment 20% Declining balance Office equipment 20% Declining balance Boat 20% Declining balance Building and improvements 10% Declining balance Technology 20% Declining balance Leasehold improvements Straight-line over lease term Property and equipment are written down to net realizable value when management determines there has been a change in circumstances which indicates its carrying amount may not be recoverable.No write-downs have been necessary to date. (e)Impairment of Long-Lived Assets. In accordance with FASB Codification Topic 360, “Property, Plant and Equipment (ASC 360), the Company reviews long-lived assets, including, but not limited to, property and equipment, patents and other assets, for impairment annually or whenever events or changes in circumstances indicate the carrying amounts of assets may not be recoverable.The carrying value of long-lived assets is assessed for impairment by evaluating operating performance and future undiscounted cash flows of the underlying assets.If the expected future cash flows of an asset is less than its carrying value, an impairment measurement is indicated.Impairment charges are recorded to the extent that an asset’s carrying value exceeds its fair value.Accordingly, actual results could vary significantly from such estimates.There were no impairment charges during the periods presented. (f)Foreign Currency. The functional currency of three of the Company’s subsidiaries is the Canadian Dollar.The translation of the Canadian Dollar to the reporting currency of the Company, the U.S. Dollar is performed for assets and liabilities using exchange rates in effect at the balance sheet date.Revenue and expense transactions are translated using average exchange rates prevailing during the year.Translation adjustments arising on conversion of the Company’s financial statements from the subsidiary’s functional currency, Canadian Dollars, into the reporting currency, U.S. Dollars, are excluded from the determination of income (loss) and are disclosed as other comprehensive income (loss) in the Statement of Comprehensive Income (Loss). 9 Foreign exchange gains and losses relating to transactions not denominated in the applicable local currency are included in operating income (loss) if realized during the year and in comprehensive income (loss) if they remain unrealized at the end of the year. (g)Revenue Recognition. Revenue from product sales is recognized at the time the product is shipped since title and risk of loss is transferred to the purchaser upon delivery to the carrier.Shipments are made F.O.B. shipping point.The Company recognizes revenue when there is persuasive evidence of an arrangement, delivery to the carrier has occurred, the fee is fixed or determinable, collectability is reasonably assured and there are no significant remaining performance obligations.When significant post-delivery obligations exist, revenue is deferred until such obligations are fulfilled.To date, there have been no such significant post-delivery obligations. Since the Company’s inception, product returns have been insignificant; therefore no provision has been established for estimated product returns. Deferred revenues consist of products sold to distributors with payment terms greater than the Company’s customary business terms due to lack of credit history or operating in a new market in which the Company has no prior experience. The Company defers the recognition of revenue until the criteria for revenue recognition have been met, and payments become due or cash is received from these distributors. (h)Stock Issued in Exchange for Services. The Company’s common stock issued in exchange for services is valued at estimated fair market value based upon trading prices of the Company’s common stock on the dates of the stock transactions.The corresponding expense of the services rendered is recognized over the period that the services are performed. (i)Stock-based Compensation. The Company recognizes compensation expense for all share-based payments in accordance with FASB Codification Topic 718, Compensation— Stock Compensation, (ASC 718). Under the fair value recognition provisions of ASC 718, the Company recognizes share-based compensation expense, net of an estimated forfeiture rate, over the requisite service period of the award. The fair value at grant date of stock options is estimated using the Black-Scholes-Merton option-pricing model.Compensation expense is recognized on a straight-line basis over the stock option vesting period based on the estimated number of stock options that are expected to vest.Shares are issued from treasury upon exercise of stock options. (j)Comprehensive Income (Loss). Other comprehensive income refers to revenues, expenses, gains and losses that under generally accepted accounting principles are included in comprehensive income, but are excluded from net income as these amounts are recorded directly as an adjustment to stockholders’ equity.The Company’s other comprehensive income (loss) is primarily comprised of unrealized foreign exchange gains and losses. 10 (k)Income Per Share. Basic earnings per share is computed by dividing income available to common stockholders by the weighted average number of common shares outstanding in the period.Diluted earnings per share are calculated giving effect to the potential dilution of the exercise of options and warrants.Common equivalent shares, composed of incremental common shares issuable upon the exercise of stock options and warrants are included in diluted net income per share to the extent that these shares are dilutive.Common equivalent shares that have an anti-dilutive effect on net income per share have been excluded from the calculation of diluted weighted average shares outstanding for the three months ended March 31, 2016. (l)Use of Estimates. The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates and would impact the results of operations and cash flows. Estimates and underlying assumptions are reviewed at each period end. Revisions to accounting estimates are recognized in the period in which the estimates are revised and in any future periods affected. Significant areas requiring the use of management estimates include assumptions and estimates relating to the asset impairment analysis, share-based payments and warrants, valuation allowances for deferred income tax assets, determination of useful lives of property, plant and equipment, and the valuation of inventory. (m)Financial Instruments. The fair market value of the Company’s financial instruments comprising cash and cash equivalents, accounts receivable, accounts payable and accrued liabilities, and short term line of credit were estimated to approximate their carrying values due to immediate or short-term maturity of these financial instruments.The Company maintains cash balances at financial institutions which at times exceed federally insured amounts. The Company has not experienced any material losses in such accounts. The Company is exposed to foreign exchange and interest rate risk to the extent that market value rate fluctuations materially differ from financial assets and liabilities, subject to fixed long-term rates. (n)Fair Value of Financial Instruments In August 2009, an update was made to Fair Value Measurements and Disclosures— “Measuring Liabilities at Fair Value.” This update permits entities to measure the fair value of liabilities, in circumstances in which a quoted price in an active market for an identical liability is not available, using a valuation technique that uses a quoted price of an identical liability when traded as an asset, quoted prices for similar liabilities or similar liabilities when traded as assets or the income or market approach that is consistent with the principles of Fair Value Measurements and Disclosures. Effective upon issuance, the Company has adopted this guidance with no material impact to the Company’s consolidated financial statements. Fair value is defined as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. Valuation techniques used to measure fair value must maximize the use of observable inputs and minimize the use of unobservable inputs. The standard describes a fair value hierarchy based on three levels of inputs described below, of which the first two are considered observable and the last unobservable, that may be used to measure fair value. 11 · Level 1 –Quoted prices in active markets for identical assets or liabilities · Level 2 – Inputs other than Level 1 that are observable, either directly or indirectly, such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities. · Level 3 — Unobservable inputs that are supported by little or no market activity which is significant to the fair value of the assets or liabilities. The fair values of cash and cash equivalents, accounts receivable, accounts payable and accrued liabilities and the short term line of credit for all periods presented approximate their respective carrying amounts due to the short term nature of these financial instruments (o)Contingencies Certain conditions may exist as of the date the financial statements are issued which may result in a loss to the Company but which will only be resolved when one or more future events occur or fail to occur. The Company's management and its legal counsel assess such contingent liabilities, and such assessment inherently involves an exercise of judgment. In assessing loss contingencies related to legal proceedings that are pending against the Company or unasserted claims that may result in such proceedings, the Company's legal counsel evaluates the perceived merits of any legal proceedings or unasserted claims as well as the perceived merits of the amount of relief sought or expected to be sought therein. If the assessment of a contingency indicates that it is probable that a material loss has been incurred and the amount of the liability can be estimated, the estimated liability would be accrued in the Company's financial statements. If the assessment indicates that a potential material loss contingency is not probable but is reasonably possible, or is probable but cannot be estimated, then the nature of the contingent liability, together with an estimate of the range of possible loss if determinable and material, would be disclosed. Loss contingencies considered remote are generally not disclosed unless they involve guarantees, in which case the guarantees would be disclosed.Legal fees associated with loss contingencies are expensed as incurred. (p) Income Taxes Income taxes are accounted for under the asset and liability method. Deferred tax assets and liabilities are recognized for the expected future tax consequences attributable to temporary differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and operating loss and tax credit carryforwards. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. Deferred tax assets are reduced by a valuation allowance so that the assets are recognized only to the extent that when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will be realized. Per FASB ASC 740 “Income taxes” under the liability method, it is the Company’s policy to provide for uncertain tax positions and the related interest and penalties based upon management’s assessment of whether a tax benefit is more likely than not to be sustained upon examination by tax authorities. At March 31, 2016, the Company believes it has appropriately accounted for any unrecognized tax benefits. To the extent the Company prevails in matters for which a liability for an unrecognized benefit is established or is required to pay amounts in excess of the liability, the Company’s effective tax rate in a given financial statement period may be affected. Interest and penalties associated with the Company’s tax positions are recorded as interest expense in the consolidated statements of comprehensive income (loss). 12 (q)Risk Management The Company’s credit risk is primarily attributable to its accounts receivable. The amounts presented in the accompanying consolidated balance sheets are net of allowances for doubtful accounts, estimated by the Company’s management based on prior experience and the current economic environment.The Company is exposed to credit-related losses in the event of non-performance by counterparties to the financial instruments. Credit exposure is minimized by dealing with only credit worthy counterparties. Accounts receivable for the Company’s three primary customers totaled $2,055,710 (56%) at March 31, 2016 (December 31, 2015 - $1,298,821 or 66%). The credit risk on cash and cash equivalents is limited because the Company limits its exposure to credit loss by placing its cash and cash equivalents with major financial institutions. The Company is not exposed to significant interest rate risk to the extent that the long term debt maintained from the foreign government agencies is subject to a fixed rate of interest. In order to manage its exposure to foreign exchange risks, the Company is closely monitoring the fluctuations in the foreign currency exchange rates and the impact on the value of cash and cash equivalents, accounts receivable, and accounts payable.The Company has not hedged its exposure to currency fluctuations. (r)Adoption of new accounting principles In June 2014, the FASB issued ASU No. 2014-12, “Compensation – Stock Compensation”, an update to its accounting guidance related to share-based compensation. The guidance requires that a performance target that affects vesting, and that could be achieved after the requisite service period, be treated as a performance condition, and therefore not be reflected in determining the fair value of the award at the grant date. The guidance is effective for annual and interim periods beginning after December 15, 2015. Adoption of this guidance did not have any effect on the Company’s consolidated financial statements. In February 2015, the FASB issued ASU No. 2015-02, "Consolidation: Amendments to the Consolidation Analysis." This update improves targeted areas of the consolidation guidance and reduces the number of consolidation models. This update is effective for annual and interim periods in fiscal years beginning after December 15, 2015. Adoption of this guidance did not have any effect on the Company’s consolidated financial statements. (s)Recent Accounting Pronouncements On May 28, 2014, the Financial Accounting Standards Board (the “FASB”) and the International Accounting Standards Board (the “IASB”) issued substantially converged final standards on revenue recognition. The FASB's Accounting Standards Update (“ASU”) No. 2014-09, Revenue from Contracts with Customers (Topic 606), was issued in three parts: (a) Section A, “Summary and Amendments That Create Revenue from Contracts with Customers (Topic 606)and Other Assets and Deferred Costs-Contracts with Customers (Subtopic 340-40),” (b) Section B, “Conforming Amendments to Other Topics and Subtopics in the Codification and Status Tables” and (c) Section C, “Background Information and Basis for Conclusions.” The standard outlines a single comprehensive model for entities to use in accounting for revenue arising from contracts with customers and supersedes most current revenue recognition guidance, including industry-specific guidance. The new revenue recognition guidance becomes effective for the Company on December 15, 2017, and early adoption is not permitted. Entities have the option of using either a full retrospective or a modified approach to adopt the guidance in the ASU. The Company has not yet selected a transition method and is currently evaluating the effect that the updated standard will have on its consolidated financial statements and related disclosures. 13 In August 2014, the FASB issued new guidance on determining when and how to disclose going -concern uncertainties in the financial statements. The new guidance requires management to perform interim and annual assessments of an entity’s ability to continue as a going concern within one year of the date the financial statements are issued. An entity must provide certain disclosures if conditions or events raise substantial doubt about its ability to continue as a going concern. The guidance is effective for annual periods ending after December 15, 2016 and interim periods thereafter. Early adoption is permitted. Upon adoption, the Company does not believe this guidance will have a material impact on its consolidated results of operations or financial position. In July 2015, the FASB issued ASU No. 2015-11, “Simplifying the Measurement of Inventory.”Under this ASU, inventory will be measured at the “lower of cost and net realizable value” and options that currently exist for “market value” will be eliminated. The ASU defines net realizable value as the “estimated selling prices in the ordinary course of business, less reasonably predictable costs of completion, disposal, and transportation.” No other changes were made to the current guidance on inventory measurement. ASU 2015-11 is effective for interim and annual periods beginning after December 15, 2016, with early adoption permitted. Adoption of this guidance is not expected to have any material effect on the Company’s consolidated financial statements. In February 2016, the FASB issued ASU 2016-02, Leases (Topic 842). The FASB issued the update to require the recognition of lease assets and liabilities on the balance sheet of lessees for all leases with the exception of short term leases at the commencement date. The standard will be effective for fiscal years beginning after December 15, 2018, including interim periods within such fiscal years. The ASU requires a modified retrospective transition method with the option to elect a package of practical expedients. Early adoption is permitted. The Company is evaluating the effect the new guidance will have on its consolidated financial statements and related disclosures. In March 2016, the FASB issued ASU 2016-09, Compensation - Stock Compensation (Topic 718), which simplifies the accounting for the taxes related to stock-based compensation, including adjustments to how excess tax benefits and a company's payments for tax withholdings should be classified. The standard will be effective for fiscal years beginning after December 15, 2016, including interim periods within such fiscal years. The Company is currently evaluating the new guidance and does not expect it to have a material impact on its consolidated financial statements. In April 2016, the FASB issued an accounting pronouncement (FASB ASU 2016-10) related to identifying performance obligations and licensing. This pronouncement is meant to clarify the guidance in FASB ASU 2014-09, Revenue from Contracts with Customers. Specifically, the guidance addresses an entity’s identification of its performance obligations in a contract, as well as an entity’s evaluation of the nature of its promise to grant a license of intellectual property and whether or not that revenue is recognized over time or at a point in time. The pronouncement has the same effective date as the new revenue standard, which is effective for fiscal years, and for interim periods within those fiscal years, beginning after December 15, 2017. We are currently evaluating the impact of the accounting update on our consolidated financial statements. 3.Accounts Receivable March 31, December 31, Accounts receivable $ $ Allowances for doubtful accounts ) ) $ $ 14 4.Inventory March 31, December 31, Completed goods $ $ Work in progress Raw materials $ $ 5.Property, Plant & equipment March 31, 2016 Accumulated March 31, 2016 Cost Depreciation Net Buildings $ $ $ Computer hardware Furniture and fixtures Office equipment Manufacturing equipment Trailer Boat Leasehold Improvements Technology Land — $ $ $ December 31, 2015 Accumulated December 31, 2015 Cost Depreciation Net Buildings $ $ $ Computer hardware Furniture and fixtures Office equipment Manufacturing equipment Trailer Boat Leasehold Improvements — Technology Land — $ $ $ Amount of depreciation expense for three months ended March 31, 2016: $127,896 (2015: $152,861) and is included in cost of sales in the unaudited interim condensed consolidated statements of comprehensive income (loss). 15 6.Patents In fiscal 2005, the Company started the patent process for additional WATER$AVR® products.Patents associated with these costs were granted in 2006 and they have been amortized over their legal life of 17 years. March 31, 2016 Cost Accumulated Amortization March 31, 2016 Net Patents $ $ $ December 31, 2015 Cost Accumulated Amortization December 31, 2015 Net Patents $ $ $ Increase in 2016 cost was due to currency conversion.The2016 cost in Canadian dollars - $265,102 (2015 - $265,102 in Canadian dollars). Amount of amortization for 2016 - $3,691 (2015 - $4,081) and is included in cost of sales in the consolidated statements of operations and comprehensive income (loss). Estimated amortization expense over the next five years is as follows: $ 7.Long Term Deposits The Company has reclassified certain security deposits to better reflect their long term nature.Long term deposits consist of damage deposits held by landlords and security deposits held by various vendors. March 31, December 31, Long term deposits $
